                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION


LEQUITA DENNARD, JOHN GULO,                        Case No. 1:15-cv-00030-EJM
TERRANCE LAVELA, KATHRYN A.
SEDLACEK, HENRY D. SCHMOLL, and
PHILIP A. KRAMER,

                     Plaintiffs,

       v.

TRANSAMERICA CORPORATION,
TRANSAMERICA FINANCIAL LIFE                        PLAINTIFFS’ SATISFACTION OF
INSURANCE COMPANY,                                 JUDGMENT
TRANSAMERICA RETIREMENT
SOLUTIONS CORPORATION, KIRK
BUESE, RALPH ARNOLD, KEN
KLINGER, MARY TAIBER, DIANE
MEINERS, and DOES 1 through 10,
inclusive,

                     Defendants.




       Plaintiffs, by and through the undersigned counsel, acknowledge full and

complete payment and satisfaction of all obligations contained under the settlement

agreement, and the October 28, 2016, Order approving the settlement and attorney’s

fees. Plaintiffs satisfy the judgment of record.

                                            /s/ Todd M. Schneider
                                           Todd M. Schneider (Pro Hac Vice)
                                           Mark T. Johnson (Pro Hac Vice)
                                           Kyle G. Bates (Pro Hac Vice)
                                           SCHNEIDER WALLACE COTTRELL
                                           KONECKY WOTKYNS, LLP
                                           2000 Powell Street, Suite 1400
                                           Emeryville, CA 94608
                                           Telephone: (415) 421-7100
                                           Facsimile: (415) 421-7105
                                           tschneider@schneiderwallace.com
                                           mjohnson@schneiderwallace.com
                                           kbates@schneiderwallace.com



      Case 1:15-cv-00030-EJM-JSS Document 124 Filed 12/17/20 Page 1 of 3
                              Gregory Y. Porter (Pro Hac Vice)
                              Gabriel F. Siegle (Pro Hac Vice)
                              James L. Kaufmann (Pro Hac Vice)
                              BAILEY & GLASSER, LLP
                              1054 31st Street, Suite 230
                              Washington, DC 20007
                              Telephone: (202) 463-2101
                              Facsimile: (202) 463-2103
                              gporter@baileyglasser.com
                              gsiegle@baileyglasser.com
                              jkauffman@baileyglasser.com


                              Brad J. Brady (AT0001138)
                              BRADY PRESTON BROWN, PC
                              2735 First Avenue SE
                              Cedar Rapids, IA 52402
                              Telephone: (319) 866-9277
                              Facsimile: (319) 866-9280
                              bbrady@bradyprestonbrown.com


                              J. Barton Goplerud (AT0002983)
                              HUDSON, MALLANEY, SHINDLER
                              & ANDERSON, P.C.
                              5015 Grand Ridge Drive, Suite 100
                              West Des Moines, IA 50265-5749
                              Telephone: (515) 223-4567
                              Facsimile: (515) 223-8887
                              jbgoplerud@hudsonlaw.net


                              Todd S. Collins (Pro Hac Vice)
                              Shanon J. Carson (Pro Hac Vice)
                              BERGER & MONTAGUE, PC
                              1622 Locust Street
                              Philadelphia, PA 19103-6365
                              Telephone: (800) 424-6690
                              Facsimile: (215) 875-4604
                              tcollins@bm.net
                              scarson@bm.net




Case 1:15-cv-00030-EJM-JSS Document 124 Filed 12/17/20 Page 2 of 3
                              Peter K. Stris (Pro Hac Vice)
                              Brandon S. Maher (Pro Hac Vice)
                              Dana Berkowitz (Pro Hac Vice)
                              Victor A. O’Connell (Pro Hac Vice)
                              STRIS AND MAHER, LLP
                              725 South Figueroa Street, Suite 1830
                              Los Angeles, CA 90017
                              Telephone: (213) 995-6800
                              Facsimile: (213) 261-0299
                              Peter.stris@strismaher.com
                              Brendan.maher@strismaher.com
                              Dana.berkowitz@strismaher.com
                              Victor.oconnell@strismaher.com

                              ATTORNEYS FOR PLAINTIFFS




Case 1:15-cv-00030-EJM-JSS Document 124 Filed 12/17/20 Page 3 of 3
